Citation Nr: 0000645	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) as the unremarried widow of the veteran.  

(The issue of whether a July 1998 decision by the Board of 
Veterans' Appeals (Board) that dismissed the issue of 
timeliness of an appeal of a November 1969 decision by a 
Department of Veteran Affairs (VA) Regional Office (RO) 
involved clear and unmistakable error is addressed in a 
separate decision that has been assigned a separate docket 
number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from February 1945 
to June 1945.  

The appellant filed a claim in March 1996 requesting DIC as 
the unremarried widow of the veteran.  In a September 1996 
statement, she requested an explanation as to why she was not 
receiving DIC.  The RO informed her in November 1996 that her 
November 1969 claim for DIC as the unremarried widow of the 
veteran had been denied because her marriage to the veteran 
had not met the requirements for either a deemed valid 
marriage or a deemed valid common-law marriage, and that her 
current claim was denied because the evidence of record had 
not changed since the November 1969 denial.  

In two November 1996 statements, the appellant expressed her 
disagreement with the RO's November 1996 denial of her claim 
for DIC benefits.  Thereafter, the RO sent her a letter in 
January 1997 which again set forth the reasons for its 
November 1969 denial of DIC, and which reiterated its denial 
of her current claim for DIC on the basis that she had not 
submitted new and material evidence with which to reopen the 
previously denied, and now final, November 1969 claim for 
those benefits.  Review of the record shows that no statement 
of the case was forthcoming as to the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to DIC as the unremarried widow of the veteran.  


The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  In Malincon v. West, 
12 Vet. App. 238 (1999), however, the United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
is an adjudicative determination and a notice of 
disagreement, the notice of disagreement initiated review by 
the Board and bestowed jurisdiction of the Court over the 
matter; and that, notwithstanding the absence of a statement 
of the case or a substantive appeal, the Board must remand 
the case for issuance of a statement of the case. 

Because of the procedural defects with the appellant's 
attempt to appeal the claim of entitlement to DIC as the 
unremarried widow of the veteran, the following action should 
be undertaken:

The RO is requested to issue the 
appellant a statement of the case with 
regard to that issue, and she should be 
informed that the appeal of that issue 
will be returned to the Board following 
the issuance of the statement of the case 
only if the claim is perfected by the 
filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended 

to in an expeditious manner as mandated by the Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  

The purpose of this REMAND is to ensure that the appellant 
receives her due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until she receives 
further notification from VA.  



		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


